17-2702-cr
United States of America v. St. Juste (Paul)


                                UNITED STATES COURT OF APPEALS 
                                                
                                    FOR THE SECOND CIRCUIT 
         
                                                    August Term 2018 
                                                                   
         Submitted:  August 14, 2018                                        Decided: September 18, 2018 
                                                                   
                                                    Docket No. 17‐2702 
                                                                   
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ 
UNITED STATES OF AMERICA,   
 
                   Appellee, 
                    
                            v. 
 
WENSLEY PAUL, 
 
                   Defendant – Appellant.1   
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ 
 
Before:  NEWMAN, POOLER, Circuit Judges, and COTE, District Judge.2 
          
         Appeal  from  the  August  22,  2017,  judgment  of  the  District  Court  for  the 

Eastern District of New York (Dora L. Irizarry, Chief Judge) sentencing Wensley 

Paul  to  108  months  of  imprisonment  for  his  role  in  a  robbery  and  a  firearms 


                                                                    
        1 The Clerk is requested to amend the official caption. 

        2
            Judge Denise Cote, of the United States District Court for the Southern District of New 
York, sitting by designation. 

                                                      1 
         
offense.  The  Appellant  challenges  a  two  level  physical  restraint  enhancement, 

U.S.S.G.  §  2B3.1(b)(4)(B),  used  to  calculate  a  Sentencing  Guidelines  sentencing 

range before imposition of a below Guidelines sentence. 

      Remanded  for  recalculation  of  the  sentencing  range  without  the 

enhancement, and resentencing. 

       
                                  Mitchell  Joel  Dinnerstein,  New  York,  NY, 
                                        submitted  a  brief  for  Appellant  Wensley 
                                        Paul. 
                                   
                                  Richard  P.  Donoghue,  U.S.  Atty.,  Brooklyn,  NY, 
                                        Susan  Corkery,  Asst.  U.S.  Atty.,  Keith  D. 
                                        Edelman,  Asst.  U.S.  Atty.,  Brooklyn,  NY, 
                                        submitted a brief for Appellee United States 
                                        of America. 

                           
JON O. NEWMAN, Circuit Judge: 

      The Federal Sentencing Guidelines provide for a two level increase in the 

base offense level for robbery “if any person was physically restrained to facilitate 

commission  of  the  offense.”  U.S.S.G.  §  2B3.1(b)(4)(B).  This  appeal  requires 

interpretation  of  the  words  “physically  restrained,”  a  matter  that  has  produced 

different views among the courts of appeals that have encountered it. The appeal 

is from the August 22, 2017, judgment of the District Court for the Eastern District 

of New York (Dora L. Irazarry, Chief Judge) sentencing Appellant Wensley Paul 

                                               2 
       
to a below Guidelines sentence of 108 months of imprisonment for his role in a 

robbery  and  a  firearms  offense.  The  District  Court  used  the  physical  restraint 

enhancement in calculating Paul’s Guidelines sentencing range. 

       We  conclude  that  the  undisputed  facts,  revealed  by  a  surveillance 

videotape, show that no one was “physically restrained” within the meaning of 

the  applicable  guideline  during  the  robbery,  and  we  therefore  remand  for 

recalculation of the sentencing range without the two level enhancement, and for 

resentencing. 

                                          Facts 

       The facts of what actions were taken during the robbery are observable from 

a  videotape  made  by  a  surveillance  camera.  What  was  said  is  detailed  in  the 

presentence report (“PSR”). On September 27, 2016, the Appellant entered the Mill 

Park Pharmacy in Brooklyn, NY, with co‐defendants Gregory St. Juste and Max 

Narcisse Jr. St. Juste told a store clerk not to move or he would shoot. St. Juste then 

pulled  out  a  gun  and,  by  gestures,  directed  another  clerk  toward  the  check‐out 

counter,  yelling,  “If  you  turn  back  around  I’m  going  to  shoot  you.  Where’s  the 

safe? Where’s the Oxy [presumably, oxycodone]?” Narcisse then guided the clerk 

behind the counter to the cash register, which the clerk opened. Narcisse then stole 



                                                3 
        
cash, cigarettes, a cell phone, and an employee’s purse. The Appellant, who was 

keeping  lookout  throughout  the  robbery,  then  announced  “[I]t’s  time,  let’s  go,” 

whereupon the robbery crew left the store and were driven away by another co‐

defendant. The total value of the stolen items was $1,205.  

       Later that day, the police tracked down the robbery crew’s getaway car and 

arrested the Appellant and the rest of the crew. 

        The Appellant was charged with Hobbs Act robbery conspiracy in violation 

of 18 U.S.C. § 1951(a) (“Count 1”), and brandishing a firearm during a crime of 

violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii) (“Count 2”). He pled guilty to 

both counts. The PSR began a Guidelines calculation with a base offense level of 

20,  see  U.S.S.G.  §  2B3.1(a),  added  two  levels  for  physically  restraining  a  person 

during  the  offense,  see  id.  §  2B3.1(b)(4)(B),  and  one  level  because  obtaining 

narcotics was an object of the offense, see id. § 2B3.1(b)(6), subtracted three levels 

for acceptance of responsibility, see id. § 3E1.1(a), (b), for an adjusted offense level 

of 20, which in Criminal History Category (“CHC”) I yielded a sentencing range 

of  33‐41  months.  The  PSR  then  added  84  months  for  the  mandatory  minimum 

consecutive  sentence  required  by  18  U.S.C.  §  924(c)(1)(A)(ii)  for  brandishing  a 

firearm, producing a total sentencing range of 117 to 125 months. 



                                                 4 
        
      At  sentencing,  the  District  Court  considered  and  rejected  the  Appellant’s 

objection  to  the  physical  restraint  enhancement.  In  doing  so,  the  Court  cited 

application  note  6  to  Guidelines  section  2B3.1,  which  explains  subsection 

2B3.1(b)(2)(F). That subsection provides for a two level increase in the base offense 

level  “if  a  threat  of  death  was  made.”  The  enhancement  for  physical  restraint, 

which  was  applied  to  the  Appellant,  is  explained  in  application  note  1(K)  to 

subsection  1B1.1,  which  we  consider  below.  However,  the  District  Court 

acknowledged that application note 6 was “not directly on point with respect to 

the restraint enhancement,” but was nonetheless “at least instructive.” 

      Accepting the PSR’s Guidelines sentencing range of 117 to 125 months, the 

District Court imposed a below Guidelines sentence of 108 months — 24 months 

on Count 1 and the required 84 months consecutively on Count 2. 

                                       Discussion 

      The  only  issue  on  appeal  is  whether  the  two  level  enhancement  for 

physically restraining a person during the robbery was validly imposed. Without 

the two level enhancement, the Appellant’s adjusted offense level for the robbery 

would  have  been  18,  yielding  in  CHC  I  a  sentencing  range  of  27‐33  months,  to 

which  the  84  consecutive  months  required  on  count  2  would  have  produced  a 



                                                5 
       
sentencing  range  of  111‐117  months,  instead  of  117‐125  months.  Although  the 

Appellant’s sentence was below the applicable Guidelines sentencing range even 

with  the  two  level  enhancement,  the  Supreme  Court  has  instructed  that  every 

sentencing determination should begin with a correct Guidelines calculation, see 

United States v. Gall, 552 U.S. 38, 49 (2007), and, even with a sentence outside the 

Guidelines  range,  an  appellate  court  must  “first  ensure  that  the  district  court 

committed no significant procedural error, such as . . . improperly calculating[] the 

Guidelines range,” id. at 51; see United States v. Ortiz, 621 F.3d 82, 85 (2d Cir. 2010). 

The validity of the enhancement therefore must be considered. 

      The Government contends that the rigorous standards of plain error review 

apply  to  such  consideration  because  the  Appellant  made  no  objection  to  the 

District Court’s fact‐finding. However, the issue on this appeal is not the factual 

question of what happened to the store employee; it is the legal question whether 

the physical restraint enhancement applies to the undisputed facts depicted in the 

videotape, and the Appellant objected to the enhancement. We recognize that a 

videotape  might  not  always  establish  undisputed  facts,  as  Justice  Stevens  has 

noted,  see  Scott  v.  Harris,  550  U.S.  372,  396  (2007)  (Stevens,  J.,  dissenting) 

(videotaped car chase presented jury issue), but in this case the videotape leaves 



                                                6 
       
no doubt as to what occurred. The Appellant’s confederate St. Juste ordered the 

store  clerk  at  gunpoint  to  go  to  the  cash  register.  The  question  is  whether  that 

action is a physical restraint to which the Guidelines enhancement applies. 

         The  Sentencing  Commission  has  explained  what  it  means  by  physical 

restraint in application note 1(K) to subsection 1B1.1 of the Guidelines. That note 

states: “‘Physically restrained’ means the forcible restraint of the victim such as by 

being tied, bound, or locked up.” U.S.S.G. § 1B1.1, comment. (n.1(K)). 

         In United States v. Anglin, 169 F.3d 154 (2d Cir. 1999), where the offense was 

bank  robbery,  this  Court  took  guidance  from  the  examples  in  application  note 

1(K): 

               “We think that displaying a gun and telling people to get 
               down  and  not  move,  without  more,  is  insufficient  to 
               trigger  the  ‘physical  restraint’  enhancement.  Such 
               conduct  is  materially  different  from  the  Guidelines 
               examples,  each  of  which  involves  a  restraint  of 
               movement by the use of some artifact by which the victim 
               is ‘tied’ or ‘bound’ . . . or by the use of a space where the 
               victim is ‘locked up’ . . . . The Application Note examples, 
               while not imposing inflexible limitations upon the phrase 
               ‘physical  restraint,’  nonetheless  are  intended  as 
               meaningful  signposts  on  the  way  to  understanding  the 
               Sentencing Commissionʹs enhancement purpose.” 

Id.  at  164.  We  emphasized  that  “the  restraint  must  be  ‘physical.’”    Id.    To  hold 

otherwise, we pointed out, would mean that “virtually every robbery would be 


                                                  7 
          
subject  to  the  2‐level  enhancement  for  physical  restraint  unless  it  took  place  in 

unoccupied premises.”  Id. at 165. 

       Other courts have also ruled that the physical restraint enhancement does 

not  apply  where  crime  victims  were  ordered  to  lie  down  or  merely  move.  See 

United States v. Garcia, 857 F.3d 708, 710, 713 (5th Cir. 2017) (enhancement does not 

apply where customers ordered at gunpoint to get down on the floor during gun 

store  robbery);  United  States  v.  Drew,  200  F.3d  871,  880  (D.C.  Cir.  2000) 

(enhancement  does  not  apply  where  defendant  ordered  his  wife  to  leave  her 

bedroom and walk down the stairs at gunpoint); United States v. Doubet, 969 F.2d 

341,  346  (7th  Cir.  1992)  (dictum  that  enhancement  would  not  apply  to  ordering 

people during robbery to move to one side of a room). 

       Several courts have ruled that the physical restraint enhancement applies 

where victims were ordered to move to a different room or a confined space.  See 

United  States  v.  Coleman,  664  F.3d  1047,  1050‐51  (6th  Cir.  2012)  (enhancement 

applies where victim forced at gunpoint to walk out of his office to a place where 

defendant could better monitor his activities); United States v. Taylor, 620 F.3d 812, 

815 (7th Cir. 2010) (enhancement applies where teller ordered at gunpoint to move 

from vault to teller’s station); United States v. Stevens, 580 F.3d 718, 721‐22 (8th Cir. 



                                                 8 
        
2009)  (enhancement  applies  where  bank  employees  during  robbery  ordered  at 

gunpoint to move into unlocked bank vault); United States v. Nelson, 137 F.3d 1094, 

1112 (9th Cir. 1998) (enhancement applies where customer and employee ordered 

at gunpoint to move to back room); United States v. Thompson, 109 F.3d 639, 641 

(9th  Cir.  1997)  (enhancement  would  apply  where  teller  ordered  at  gunpoint  to 

move from teller area to unlocked vault); United States v. Jones, 32 F.3d 1512, 1519 

(11th Cir. 1994) (enhancement applies where customers and employees ordered at 

gunpoint to move into a safe room). 

      Some  courts  have  interpreted  the  physical  restraint  enhancement  more 

broadly to apply where people at a crime scene are told not to move, to kneel, or 

to get on the floor.  See United States v. Miera, 539 F.3d 1232, 1236 (10th Cir. 2008) 

(enhancement applies where bank customers during robbery told at gunpoint not 

to move); United States v. Wallace, 461 F.3d 15, 34‐35 (1st Cir. 2006) (enhancement 

applies  where  one  victim  ordered  not  to  move  and  defendant’s  co‐conspirator 

blocked another  victim’s  escape  by  jumping  in  front  of  her  and  ordering  her to 

stop); United States v. Thompson, 109 F.3d at  641 (enhancement would apply where 

bank customer during robbery told at gunpoint to get on floor).  




                                               9 
       
       In the pending appeal, the direction given to the store employee to move to 

the  cash  register  is  more  extensive  than  ordering  customers  to  lie  on  the  floor 

during a bank robbery but less extensive than ordering customers and employees 

to  another  room  or  an  unlocked  bank  vault.  The  most  significant  aspect  of  the 

employee’s movement is not that it was merely to a different spot within a room 

where  the  robbery  occurred.  Rather,  what  weighs  against  the  physical  restraint 

enhancement  is  that  the  employee  was  ordered  to  go  to  the  spot  where  an 

employee is often directed to go in many store robberies — to the cash register. 

The  main  message  of  this  Court’s  decision  in  Anglin  is  that  in  the  absence  of 

physical  restraint  similar  to  being  bound  or  moved  into  a  locked  or  at  least  a 

confining space, the enhancement is not to be added where the direction to move 

is typical of most robberies. We need not decide whether ordering more extensive 

movement or coercing movement by physical contact is required for the physical 

restraint enhancement. 

       The Sentencing Commission has decided the base offense level for robbery, 

and provided enhancements for, among other things, inflicting injury, see U.S.S.G. 

§ 2B3.1(b)(3), and the amount of money taken, see id. § 2B3.1(b)(7), both matters 




                                                10 
        
that can vary in seriousness among robberies. Adding the enhancement in this case 

would simply add punishment to conduct that is typical of most store robberies. 

                                   Conclusion 

      The case is remanded with directions to calculate an adjusted offense level 

for the robbery offense without the enhancement for physical restraint and then 

resentence the Appellant as the District Court deems appropriate. 




                                          11